Exhibit 10.1

INFUSYSTEM HOLDINGS, INC.

AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN

1. Purpose of the Plan

The purpose of this Amended and Restated 2007 Stock Incentive Plan (the “Plan”)
is to advance the interests of the Company and its stockholders by providing a
means (a) to attract, retain, and reward directors, officers, other employees,
and persons who provide services to the Company and its Subsidiaries, (b) to
link compensation to measures of the Company’s performance in order to provide
additional incentives, including stock-based incentives and cash-based
incentives, to such persons for the creation of stockholder value, and (c) to
enable such persons to acquire or increase a proprietary interest in the Company
in order to promote a closer identity of interests between such persons and the
Company’s stockholders. The Plan is intended to qualify certain compensation
awarded under the Plan as “performance-based” compensation under Code
Section 162(m) to the extent deemed appropriate by the Committee which
administers the Plan.

2. Definitions

Capitalized terms used in the Plan and not defined elsewhere in the Plan shall
have the meaning set forth in this Section.

2.1 “Award” means a compensatory award made under the Plan pursuant to which a
Participant receives, or has the opportunity to receive, Shares or cash.

2.2 “Award Agreement” means a written document prescribed by the Committee and
provided to a Participant evidencing the grant of an Award under the Plan.

2.3 “Beneficiary” means the person(s) or trust(s) entitled by will or the laws
of descent and distribution to receive any rights with respect to an Award that
survive such Participant’s death, provided that if at the time of a
Participant’s death, the Participant had on file with the Committee a written
designation of a person(s) or trust(s) to receive such rights, then such
person(s) (if still living at the time of the Participant’s death) or trust(s)
shall be the “Beneficiary” for purposes of the Plan.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Code” means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.

2.6 “Committee” means, as appropriate, either the committee appointed by the
Board to administer the Plan or the Board, where the Board is acting as the
Committee or performing the functions of the Committee, as set forth in
Section 3.

2.7 “Company” means InfuSystem Holdings, Inc., a company organized under the
laws of the state of Delaware.

2.8 “Non-Employee Director” means a member of the Board who is not otherwise
employed by the Company or any Subsidiary.

2.9 “Participant” means any employee or director of the Company or any
Subsidiary, or any other individual or entity who has been granted an Award
under the Plan.



--------------------------------------------------------------------------------

2.10 “Qualified Member” means a member of the Committee who is a “non-employee
director” of the Company as defined in Rule 16b-3(b)(3) under the United States
Securities Exchange Act of 1934 and an “outside director” within the meaning of
Regulation § 1.162-27 under Code Section 162(m).

2.11 “Shares” means common shares of the Company and such other securities as
may be substituted or resubstituted for Shares pursuant to Section 7.

2.12 “Subsidiary” means an entity that is, either directly or through one or
more intermediaries, controlled by the Company, including any entity that is a
member of the Company’s “controlled group” (as defined in Code Section 414(b)
(as modified by Prop. Treas. Reg. § 1.409A-1(b)(5)(iii)(D)).

3. Administration

3.1 Committee. The Compensation Committee of the Board shall administer the
Plan, unless the Board shall appoint a different committee. At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(ii) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Securities Exchange Act of 1934 in
respect of the Company may be taken either by the Board, a subcommittee of the
Committee consisting of two or more Qualified Members or by the Committee but
with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action, provided that, upon such abstention or
recusal, the Committee remains composed of two or more Qualified Members. Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of the Plan. Other provisions of the Plan
notwithstanding, the Board may perform any function of the Committee under the
Plan, and that authority specifically reserved to the Board under the terms of
the Plan, the Company’s Articles of Incorporation, By-Laws, or applicable law
shall be exercised by the Board and not by the Committee. The Board shall serve
as the Committee in respect of any Awards made to any Non-Employee Director.

3.2 Powers and Duties of Committee. In addition to the powers and duties
specified elsewhere in the Plan, the Committee shall have full authority and
discretion to:

(a) adopt, amend, suspend, and rescind such rules and regulations and appoint
such agents as the Committee may deem necessary or advisable to administer the
Plan;

(b) correct any defect or supply any omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;

(c) make determinations relating to eligibility for and entitlements in respect
of Awards, and to make all factual findings related thereto; and

(d) make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

All determinations and decisions of the Committee shall be final and binding
upon a Participant or any person claiming any rights under the Plan from or
through any Participant, and the Participant or such other person may not
further pursue his or her claim in any court of law or equity or other arbitral
proceeding.

3.3 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, or as provided in Section 5.2, the
Committee may delegate in writing, on such terms and conditions as it determines
in its sole and absolute discretion, to one or more senior executives



--------------------------------------------------------------------------------

of the Company (i) the authority to make grants of Awards to officers (other
than executive officers) and employees of the Company and any Subsidiary and
(ii) other administrative responsibilities. Any such delegation may be revoked
by the Committee at any time.

3.4 Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by any officer or other employee of the Company or any Subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant, legal counsel, or other professional retained by the Company to
assist in the administration of the Plan. No member of the Committee, nor any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on behalf of the Committee or members
thereof shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.

4. Awards

4.1 Eligibility. The Committee shall have the discretion to select Award
recipients from among the following categories of eligible recipients:
(i) individuals who are employees (including officers) of the Company or any
Subsidiary, (ii) Non-Employee Directors, (iii) any other individual or entity
who provides substantial personal services to the Company or any Subsidiary, and
(iv) any individual who has agreed to become an employee of the Company or a
Subsidiary, provided that no such person may receive any payment or exercise any
right relating to an Award until such person has commenced employment.

4.2 Type of Awards. The Committee shall have the discretion to determine the
type of Awards to be granted under the Plan. Such Awards may be in a form
payable in either Shares or cash, including, but not limited to, Shares that
are, or are not, subject to transfer restrictions and a risk of forfeiture,
options to purchase Shares, stock appreciation rights, Share units, performance
units and dividend equivalents. The Committee is authorized to grant Awards as a
bonus, or to grant Awards in lieu of obligations of the Company or any
Subsidiary to pay cash or grant other awards under other plans or compensatory
arrangements, to the extent permitted by such other plans or arrangements.
Shares issued pursuant to an Award in the nature of a purchase right (e.g.,
options) shall be purchased for such consideration, paid for at such times, by
such methods, and in such forms, including cash, Shares, other Awards, or other
consideration, as the Committee shall determine.

4.3 Terms and Conditions of Awards. The Committee shall determine the size of
each Award to be granted (including, where applicable, the number of Shares to
which an Award will relate), and all other terms and conditions of each such
Award (including, but not limited to, any exercise price, grant price, or
purchase price, any restrictions or conditions relating to transferability,
forfeiture, exercisability, or settlement of an Award, and any schedule or
performance conditions for the lapse of such restrictions or conditions, and
accelerations or modifications thereof, based in each case on such
considerations as the Committee shall determine). The Committee may determine
whether, to what extent, and under what circumstances an Award may be settled,
or the exercise price of an Award may be paid, in cash, Shares, other Awards, or
other consideration, or an Award may be canceled, forfeited, or surrendered. The
right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and measures of performance as it may deem appropriate in establishing
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Section 5.1 in the case of a Performance Award intended to qualify
under Code Section 162(m).



--------------------------------------------------------------------------------

4.4 Terms and Conditions of Options. Except as otherwise set forth in
Section 4.5 below, the exercise price, purchase price or grant price
(collectively, the “exercise price”) of any Award granted as an option to
purchase Shares or a stock appreciation right shall be determined by the
Committee, but in no event shall be less than the Market Value of a Share on the
date of grant. For purposes of this Plan, the “Market Value” shall mean the
average closing price (or the average mean of the closing bid and asked prices
for a Share) of the Company’s common stock reported on the Company’s principal
stock exchange or market system for the five (5) most recent trading days prior
to the date of grant. In the event that the Company’s common stock is not listed
or quoted on a national or regional stock exchange or market system, the
Committee will determine the “market value” in accordance with reasonable
procedures established by the Committee, without regard to any restriction other
than a restriction which, by its terms, will never lapse, and subject to
compliance with Section 409A of the Code and applicable Treasury Regulations
issued pursuant thereto. Except as otherwise permitted by Section 7 below, the
exercise price of any outstanding option to purchase Shares or an outstanding
stock appreciation right may not be reduced, nor may an outstanding option to
purchase Shares or stock appreciation right be cancelled in exchange for a new
Award with a lower (or no) purchase price or for cash, without stockholder
approval. No options to purchase Shares nor any other Awards shall be issued
under the Plan to a Participant in payment of all or any portion of the exercise
price and/or tax withholding obligation owed in payment for any option to
purchase Shares or other Award; provided, however, that this provision shall
neither limit the cashless exercise of any option to purchase Shares or other
Award nor prevent a Participant from surrendering Shares to the Company under an
Award as payment for tax withholding obligations.

4.5 Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Subsidiary, or any
business entity to be acquired by the Company or a Subsidiary, or any other
right of a Participant to receive payment from the Company or any Subsidiary,
and in granting a new Award, the Committee may determine that the value of any
surrendered Award or award may be applied to reduce the exercise price of any
option or appreciation right or purchase price of any other Award.

5. Performance Awards

5.1 Performance Awards Granted to Designated Covered Employees. If the Committee
determines that an Award to be granted to an eligible person who is designated
by the Committee as likely to be a Covered Employee (as defined below) should
qualify as “performance-based compensation” for purposes of Code Section 162(m),
the grant, exercise, and/or settlement of such Award (a “Performance Award”)
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 5.1. This Section 5.1 shall not apply to
Awards that otherwise qualify as “performance-based compensation” by reason of
Regulation §1.162-27(e)(2)(vi) (relating to certain stock options and stock
appreciation rights).

(a) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each such criteria, as specified by the
Committee consistent with this Section 5.1. Performance goals shall be objective
and shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Regulation §1.162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised, and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise, and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.



--------------------------------------------------------------------------------

(b) Business Criteria. The performance goals for Performance Awards shall be
based exclusively on one or more of the following individual, corporate-wide or
subsidiary, division or operating unit financial measures:

(1) pre-tax or after-tax net income,

(2) pre-tax or after-tax operating income,

(3) gross revenue,

(4) profit margin,

(5) stock price (including market capitalization),

(6) cash flow(s),

(7) market share,

(8) pre-tax or after-tax earnings per share,

(9) pre-tax or after-tax operating earnings per share,

(10) expenses,

(11) return on equity,

(12) strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, goals relating to acquisitions or divestitures, clinical
goals, distribution and development goals, sales force goals and strategic
alliance goals, or any combination thereof (in each case before or after such
objective income and expense allocations or adjustments as the Committee may
specify within the period set forth in Section 5.1(c)). Each such goal may be
expressed on an absolute and/or relative basis, may be based on or otherwise
employ comparisons based on current internal targets and/or the past performance
of the Company (including the performance of one or more subsidiaries, divisions
and/or operating units), and in the case of earnings-based measures, may use or
employ comparisons relating to capital (including, but limited to, the cost of
capital), shareholders’ equity and/or shares outstanding, or to assets or net
assets.

(c) Performance Period; Timing for Establishing Performance Award Terms.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to ten years, as specified by the
Committee. Performance goals, amounts payable upon achievement of such goals,
and other material terms of Performance Awards shall be established by the
Committee (i) while the performance outcome for that performance period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25 percent of the relevant performance period.

(d) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 5.1(b) hereof during the given performance period, as specified by the
Committee in accordance with Section 5.1(c) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria. In such case, Performance Awards may be granted as rights to payment
of a specified portion of the Award pool, and such grants shall be subject to
the requirements of Section 5.1(c).



--------------------------------------------------------------------------------

(e) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Shares, or other Awards, in the discretion
of the Committee. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with such Performance Awards, but
may not exercise discretion to increase any such amount payable to a Covered
Employee in respect of a Performance Award subject to this Section 5.1. The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant prior to the end of a performance period or settlement of
Performance Awards.

(f) Impact of Extraordinary Items Or Changes In Accounting. To the extent
applicable, the determination of achievement of performance goals for
Performance Awards shall be made in accordance with U.S. generally accepted
accounting principles (“GAAP”) and a manner consistent with the methods used in
the Company’s audited financial statements, and, unless the Committee decides
otherwise within the period described in Section 5.1(c), without regard to
(i) extraordinary items as determined by the Company’s independent public
accountants in accordance with GAAP, (ii) changes in accounting methods, or
(iii) non-recurring acquisition expenses and restructuring charges.
Notwithstanding the foregoing, in calculating operating earnings or operating
income (including on a per share basis), the Committee may, within the period
described in Section 5.1(c), provide that such calculation shall be made on the
same basis as reflected in a release of the Company’s earnings for a previously
completed period as specified by the Committee.

5.2 Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the achievement of performance goals relating to Performance
Awards, and the amount of any final Performance Award shall be recorded in
writing. Specifically, the Committee shall certify in writing, in a manner
conforming to applicable regulations under Code Section 162(m), prior to
settlement of each Performance Award, that the performance goals and other
material terms of the Performance Award upon which settlement of the Performance
Award was conditioned have been satisfied. The Committee may not delegate any
responsibility relating to such Performance Awards, and the Board shall not
perform such functions at any time that the Committee is composed solely of
Qualified Members.

5.3 Status of Section 5.1 Awards under Code Section 162(m). It is the intent of
the Company that Performance Awards under Section 5.1 constitute
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Sections 5.1, 5.2 and 5.3,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
“Covered Employee” as used herein shall mean only a person designated by the
Committee, at the time of grant of a Performance Award, as likely to be a
Covered Employee with respect to a specified fiscal year. If any provision of
the Plan as in effect on the date of adoption of any agreements relating to
Performance Awards does not comply or is inconsistent with the requirements of
Code Section 162(m) or regulations thereunder, such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.

6. Limitations on Awards

6.1 Aggregate Number of Shares Available for Awards. The maximum aggregate
number of Shares that may be delivered to Participants or their Beneficiaries
pursuant to all Awards granted under the Plan shall be 2,000,000. Awards made
under this Plan which are forfeited (including a repurchase or cancellation of
Shares subject thereto by the Company in exchange for the price, if any, paid to
the Company for such Shares, or for their par or other nominal value), cancelled
or have expired, shall be disregarded for purposes of the preceding sentence.
For purposes of calculating Shares remaining



--------------------------------------------------------------------------------

available for issuance under the Plan, each Share granted to a Participant as an
Award of Shares that are, or are not, subject to transfer restrictions and a
risk of forfeiture (i.e., “restricted stock”) from and after the date of the
amendment and restatement of this Plan (i.e., August 14, 2013) shall reduce the
total remaining Shares available for grant under the Plan at a rate of two
Shares per one restricted share granted; all other Awards under this Plan shall
reduce the total remaining Shares available for grant under the Plan at a rate
of one Share per one Share subject to such Award.

6.2 Per Participant Limitation on Share-Based Awards. In any calendar year, no
Participant may be granted Awards that relate to more than 500,000 Shares. This
Section 6.2 shall apply only with respect to Awards that are denominated by a
specified number of Shares, even if the Award may be settled in cash or a form
other than Shares. If the number of Shares ultimately payable in respect of an
Award is a function of future achievement of performance targets, then for
purposes of this limitation, the number of Shares to which such Award relates
shall equal the number of Shares that would be payable assuming maximum
performance was achieved.

6.3 Per Participant Limitation on Other Awards. In any calendar year, no
Participant may be granted Awards not otherwise described in Section 6.2 that
can be settled for cash, Shares or other consideration having a value in excess
of $500,000.

7. Adjustments

In the event of any change in the outstanding Shares by reason of any Share
dividend or split, reorganization, recapitalization, merger, amalgamation,
consolidation, spin-off, combination or exchange of Shares, repurchase,
liquidation, dissolution or other corporate exchange, any large, annual and
non-recurring dividend or distribution to stockholders, or other similar
corporate transaction, the Committee shall make such substitution or adjustment,
if any, as is equitable and appropriate in order to preserve, without enlarging,
the rights of Participants, as to (i) the number and kind of Shares which may be
delivered pursuant to Sections 6.1 and 6.2, (ii) the number and kind of Shares
subject to or deliverable in respect of outstanding Awards, and (iii) the
exercise price, grant price or purchase price relating to any Award. In
addition, the Committee shall make such equitable and appropriate adjustments in
the terms and conditions of, and the criteria included in, Awards (including
cancellation of Awards in exchange for the intrinsic (i.e., in-the-money) value,
if any, of the vested portion thereof, substitution of Awards using securities
or other obligations of a successor or other entity, acceleration of the
expiration date for Awards, or adjustment to performance goals in respect of
Awards) in recognition of unusual or nonrecurring events (including events
described in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any Subsidiary or any business
unit, or the financial statements of the Company or any Subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, if any such event will result in the acquisition
of all or substantially all of the Company’s outstanding Shares, then if the
document governing such acquisition (e.g., merger agreement) specifies the
treatment of outstanding Awards, such treatment shall govern without the need
for any action by the Committee.

8. General Provisions

8.1 Compliance with Laws and Obligations. The Company shall not be obligated to
issue or deliver Shares in connection with any Award or take any other action
under the Plan in a transaction subject to the registration requirements of any
applicable securities law, any requirement under any listing agreement between
the Company and any securities exchange or automated quotation system, or any
other law, regulation, or contractual obligation of the Company, until the
Company is satisfied that such laws, regulations, and other obligations of the
Company have been complied with in full. Certificates representing Shares issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations, and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon.



--------------------------------------------------------------------------------

8.2 Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except to a Beneficiary in the event of the
Participant’s death (to the extent any such Award, by its terms, survives the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his guardian or legal
representative; provided, however, that such Awards and other rights may be
transferred during the lifetime of the Participant, for purposes of the
Participant’s estate planning or other purposes consistent with the purposes of
the Plan (as determined by the Committee), and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent permitted by the Committee. Awards and other rights under the Plan may
not be pledged, mortgaged, hypothecated, or otherwise encumbered, and shall not
be subject to the claims of creditors. A Beneficiary, transferee, or other
person claiming any rights under the Plan from or through any Participant shall
be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

8.3 No Right to Continued Employment; Leaves of Absence. Neither the Plan, the
grant of any Award, nor any other action taken hereunder shall be construed as
giving any employee, consultant, director, or other person the right to be
retained in the employ or service of the Company or any of its Subsidiaries (for
the vesting period or any other period of time), nor shall it interfere in any
way with the right of the Company or any of its Subsidiaries to terminate any
person’s employment or service at any time. Unless otherwise specified in the
applicable Award Agreement, (i) an approved leave of absence shall not be
considered a termination of employment or service for purposes of an Award under
the Plan, and (ii) any Participant who is employed by or performs services for a
Subsidiary shall be considered to have terminated employment or service for
purposes of an Award under the Plan if such Subsidiary is sold or no longer
qualifies as a Subsidiary of the Company, unless such Participant remains
employed by the Company or another Subsidiary.

8.4 Taxes. The Company and any Subsidiary are authorized to withhold from any
delivery of Shares in connection with an Award, any other payment relating to an
Award, or any payroll or other payment to a Participant, amounts of withholding
and other taxes due or potentially payable in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company, its Subsidiaries and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Shares or other consideration and to make cash payments in respect
thereof in satisfaction of withholding tax obligations. Each Participant is
responsible for all taxes to which such Participant may be subject in connection
with an Award. The Company will not reimburse a Participant for any taxes
imposed on Participant in connection with an Award.

8.5 Changes to the Plan and Awards. The Board may amend, suspend, discontinue,
or terminate the Plan or the Committee’s authority to grant Awards under the
Plan without the consent of stockholders or Participants, except that any
amendment shall be subject to the approval of the Company’s stockholders at or
before the next annual meeting of stockholders for which the record date is
after the date of such Board action if such stockholder approval is required by
any applicable law, regulation or stock exchange rule, and the Board may
otherwise, in its discretion, determine to submit other such amendments to
stockholders for approval. Notwithstanding the foregoing, without the consent of
an affected Participant, no such action may materially impair the rights of such
Participant under any Award theretofore granted. The Committee may amend,
suspend, discontinue, or terminate any Award theretofore granted and any Award
Agreement relating thereto; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant under such Award. Any action taken by the Committee pursuant to
Section 7 shall not be treated as an action described in this Section 8.5.



--------------------------------------------------------------------------------

8.6 No Right to Awards; No Stockholder Rights. No Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants, employees, consultants,
or directors. No Award shall confer on any Participant any of the rights of a
stockholder of the Company unless and until Shares are duly issued or
transferred and delivered to the Participant in accordance with the terms of the
Award.

8.7 Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided, however, that
the Committee may authorize the creation of trusts or make other arrangements to
meet the Company’s obligations under the Plan to deliver cash, Shares, other
Awards, or other consideration pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.

8.8 Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan or of any amendment to stockholders for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements as it may deem desirable, including
the granting of awards otherwise than under the Plan, and such arrangements may
be either applicable generally or only in specific cases.

8.9 Successors and Assigns. The Plan and Award Agreements may be assigned by the
Company to any successor to the Company’s business. The Plan and any applicable
Award Agreement shall be binding on all successors and assigns of the Company
and a Participant, including any permitted transferee of a Participant, the
Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

8.10 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of the New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York, except to the extent
Delaware Corporation Law applies by reason of the Company’s incorporation in the
State of Delaware.

8.11 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

8.12 Plan Termination. The Board may terminate the Plan at any time. Unless
earlier terminated by the Board, the Plan shall terminate on the day before the
tenth anniversary of the later of the date the Company’s stockholders initially
approve the Plan or the date of any subsequent shareholder approval of the Plan.
Upon any such termination of the Plan, no new authorizations of grants of Awards
may be made, but then-outstanding Awards shall remain outstanding in accordance
with their terms, and the Committee otherwise shall retain its full powers under
the Plan with respect to such Awards.